                                                                                                                          Case
                                                                                                                          Case2:20-cv-02069-JAD-DJA
                                                                                                                               2:20-cv-02069-JAD-DJA Document
                                                                                                                                                     Document10
                                                                                                                                                              9 Filed
                                                                                                                                                                Filed01/15/21
                                                                                                                                                                      01/19/21 Page
                                                                                                                                                                               Page11of
                                                                                                                                                                                     of22



                                                                                                                      1 Abran E. Vigil
                                                                                                                        Nevada Bar No. 7548
                                                                                                                      2 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      3 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      4 Facsimile: 702.471.7070
                                                                                                                        vigila@ballardspahr.com
                                                                                                                      5
                                                                                                                        Attorneys for Defendant
                                                                                                                      6 Rausch, Sturm, Israel, Enerson & Hornik LLP
                                                                                                                        d/b/a Rausch Sturm
                                                                                                                      7

                                                                                                                      8                          UNITED STATES DISTRICT COURT
                                                                                                                      9                                 DISTRICT OF NEVADA
                                                                                                                     10 JARED JAFFEE,                                 CASE NO. 2:20-cv-2069-JAD-DJA
                                                                                                                     11          Plaintiff,                           STIPULATION AND ORDER TO
                                                                                                                     12 v.                                            EXTEND TIME FOR DEFENDANT
                                                                                                                                                                      RAUSCH, STURM, ISRAEL, ENERSON
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13 RAUSCH, STURM, ISRAEL, ENERSON                & HORNIK TO RESPOND TO
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                        & HORNIK LLP d/b/a RAUSCH STURM               PLAINTIFF’S COMPLAINT
                                                                                                                     14
                                                                                                                            Defendant.                                (Third Request)
                                                                                                                     15

                                                                                                                     16

                                                                                                                     17          Defendant Rausch, Sturm, Israel, Enerson & Hornick LLP’s (“Rausch Sturm”)

                                                                                                                     18 response to Plaintiff Jared Jaffee’s complaint currently is due January 15, 2021.
                                                                                                                     19 Rausch Sturm has requested, and Plaintiff has agreed, that Rausch Sturm has up to

                                                                                                                     20 and including January 29, 2021 to respond to Plaintiff’s complaint. The parties

                                                                                                                     21 require additional time to finalize a settlement, which forms the basis for this third

                                                                                                                     22 request.

                                                                                                                     23

                                                                                                                     24                              [Continued on following page.]

                                                                                                                     25
                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #40877885 v1
                                                                                                                          Case
                                                                                                                          Case2:20-cv-02069-JAD-DJA
                                                                                                                               2:20-cv-02069-JAD-DJA Document
                                                                                                                                                     Document10
                                                                                                                                                              9 Filed
                                                                                                                                                                Filed01/15/21
                                                                                                                                                                      01/19/21 Page
                                                                                                                                                                               Page22of
                                                                                                                                                                                     of22



                                                                                                                      1           This is the third request for such an extension, and it is made in good faith

                                                                                                                      2 and not for purposes of delay.

                                                                                                                      3 Dated: January 15, 2021

                                                                                                                      4 BALLARD SPAHR LLP                                THE VERSTANDIG LAW FIRM LLC
                                                                                                                      5
                                                                                                                        By: /s/ Abran Vigil                              By: /s/ Maurice VerStandig
                                                                                                                      6 Abran E. Vigil                                   Maurice VerStandig
                                                                                                                        Nevada Bar No. 7548                              Nevada Bar No. 15346
                                                                                                                      7 1980 Festival Plaza Drive, Suite 900             1452 W. Horizon Ridge, #665
                                                                                                                        Las Vegas, Nevada 89135                          Henderson, NV 89012
                                                                                                                      8                                                  (301) 444-4600
                                                                                                                        Attorneys for Defendant                          mac@mbvesq.com
                                                                                                                      9 Rausch, Sturm, Israel, Enerson &
                                                                                                                        Hornik LLP d/b/a Rausch Sturm                    Attorney for Plaintiff
                                                                                                                     10

                                                                                                                     11

                                                                                                                     12
                                                                                                                                                                  ORDER
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                  IT IS SO ORDERED:
                                                                                                                     14

                                                                                                                     15
                                                                                                                                                                  UNITEDJ.STATES
                                                                                                                                                                  DANIEL         DISTRICT/MAGISTRATE
                                                                                                                                                                           ALBREGTS
                                                                                                                     16                                           JUDGE
                                                                                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                                                                                     17                                                        January 19, 2021
                                                                                                                                                                  DATED:
                                                                                                                     18
                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25
                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #40877885 v1                        2
